CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference of our report dated March 28, 2012 on Dreyfus Treasury Prime Cash Management for the fiscal year ended January 31, 2012 which is incorporated by reference in this Registration Statement (Form N-1A Nos. 33-25941 and 811-5718of Dreyfus Treasury Prime Cash Management. ERNST & YOUNG LLP New York, New York May 24, 2012
